OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS                                                      rfnsagraraaa?


            STATE OF TEXAS I                                                  PITNEV BOWES

            PENALTY FOR
                                                              02 1R           $ 00.26s
            PRIVATE USE                                       0006557453      APR09 2015
4/6/2015
                                     .   -.«-. -»™-»™-~-r^r- MAILED FROM Zlp.fLODE 18,71! \ .
SALINAS, BILLY JOE         Tr. Ct. No. CR-G5Z1SWFT              \           WR-83,09T-01
On this day, the application for 11 07 Writ of Habeasiyfpus has been received
and presented to the Court.                          /^7\v^
                                                        \)                Abel Acosta, Clerk
                              BILLY JOE SALINAS
                                                         TDC# 1519690